EXHIBIT 10.2

PLATINUM UNDERWRITERS HOLDINGS, LTD.
The Belvedere Building
69 Pitts Bay Road
Pembroke HM08 Bermuda

July 22, 2010

Mr. Michael E. Lombardozzi
Platinum Underwriters Holdings, Ltd.
The Belvedere Building
69 Pitts Bay Road
Pembroke HM08 Bermuda

Dear Michael:

I am writing this letter (this “Letter Agreement”) to amend and restate the
letter agreement between you and Platinum Underwriters Holdings, Ltd., a Bermuda
company (“Platinum”), dated November 1, 2005.



  1.   Term of Employment.

Your employment hereunder commenced on November 1, 2005 (the “Effective Date”)
and will terminate on August 31, 2011 in accordance with Section 10(e) hereof,
unless earlier terminated in accordance with Sections 10(a), 10(b) and 10(c)
hereof. Such employment period shall hereinafter be referred to as the “Term.”



  2.   Title and Duties.

During the Term, you will serve as Executive Vice President, General Counsel and
Chief Administrative Officer of Platinum. You will have such duties and
responsibilities and power and authority as those normally associated with such
positions, plus any additional duties and responsibilities or power and
authority assigned to you by the Chief Executive Officer, the Chairman of the
Board or the Board of Directors of Platinum.



  3.   Base Salary.

You are receiving, and will continue to receive during the Term, a minimum base
salary (“Base Salary”) at an annual rate of US$500,000, payable in cash in
accordance with Platinum’s payroll practices as in effect from time to time.
Your Base Salary shall be reviewed annually by the Chief Executive Officer of
Platinum and the Compensation Committee of the Board of Directors of Platinum
(the “Committee”).



  4.   Annual Bonus.

During each calendar year of the Term, you will be eligible for an annual
performance bonus (“Annual Bonus”) pursuant to the terms of Platinum’s Amended
and Restated Annual Incentive Plan (the “AIP”). Your Annual Bonus will have an
incentive target equal to 100% of Base Salary (the “Target Bonus”) with the
range of bonus payout to be from 0% to 200% of Base Salary, depending upon the
achievement of performance objectives established under the AIP. Your Annual
Bonus will be paid in accordance with the terms of the AIP following the end of
the applicable fiscal year, subject to such terms and conditions as the
Committee shall require and in such form as determined by the Committee.



  5.   Executive Incentive Plan Awards.

During the Term, you will be a participant in Platinum’s Amended and Restated
Executive Incentive Plan (the “EIP”). On or prior to February 28 of each
calendar year during the Term, you will be eligible for an award under the EIP
(each, an “EIP Award”) of that number of share units under the EIP equal to 100%
of your Base Salary divided by the Fair Market Value (as defined in the 2010
Share Incentive Plan) of a Common Share (as defined below) on the date of grant
of such EIP Award, with a Performance Cycle (as defined in the EIP) of three
years. The actual amount, terms and conditions and the form of payment of any
EIP Award will be determined by the Committee in its sole discretion, in
accordance with the terms of the EIP. In the event that your employment is
terminated by Platinum without Cause or by you for Good Reason during the Term,
you shall be entitled to receive payment in respect of each EIP Award on a
prorated basis based on your period of service with Platinum and the performance
levels achieved by Platinum for the Performance Cycle as of the end of the
fiscal quarter following the termination of your employment with Platinum,
provided that such payment shall be conditioned upon compliance with Section 14
hereof. The terms and conditions, including the date and the form of payment, of
each EIP Award shall be determined by the Committee in its sole discretion, in
accordance with the terms of the EIP and the award agreement reflecting such EIP
Award.



  6.   Share Ownership Guidelines.

Prior to the date hereof, you had achieved your required share ownership level
of 50,000 common shares, par value US$0.01 per share, of Platinum (the “Common
Shares”) under the Share Ownership Guidelines adopted by the Board of Directors
of Platinum (the “Guidelines”). You shall be required to maintain such level
during the Term, subject to certain exceptions as set forth in the Guidelines.



  7.   Employee Benefits.

During the Term, you will be eligible to participate in the employee benefit
plans and arrangements that are generally available to senior executives of
Platinum, subject to the terms and conditions of such plans and arrangements.
The Board of Directors of Platinum reserves the right to amend or terminate any
employee benefit plan or arrangement at any time, and to adopt any new plan or
arrangement.



  8.   Platinum Expatriate Benefits.

During the Term, Platinum will reimburse you and your family for first-class
roundtrip air travel to the United States on up to four occasions per year
(prorated for any partial calendar year during the Term), and will provide you
with a housing and living allowance of US$40,000 per month and a car allowance
of US$700 per month. You will be responsible for any tax liability associated
with these payments.



  9.   Business Expenses.

During the Term, Platinum will reimburse you for all reasonable expenses
incurred by you in carrying out your duties and responsibilities under this
Letter Agreement in accordance with its policies for senior executives in effect
from time to time.



  10.   Termination of Employment.

(a) Termination for Good Reason or Without Cause. If you terminate your
employment during the Term for Good Reason or if your employment is terminated
during the Term by Platinum without Cause, (i) you will receive a lump sum cash
payment equal to the sum of (A) one year’s Base Salary and Target Bonus and
(B) any earned but unpaid Base Salary and other amounts (including reimbursable
expenses and any vested amounts or benefits under Platinum’s employee benefit
plans or arrangements) accrued or owing through the date of effectiveness of
such termination under the terms of the applicable arrangement; and (ii) all
unvested equity awards will vest in accordance with their respective terms
except as otherwise set forth herein. Payment and vesting of any amount under
this Section 10(a) shall be subject to the provisions of Sections 13 and 14
hereof.

(b) Termination Other than for Good Reason; Termination for Cause. If you
terminate your employment during the Term other than for Good Reason or if your
employment is terminated by Platinum during the Term for Cause, all equity
awards will be forfeited in accordance with their respective terms or as
determined by the Committee, and you will receive no further payments,
compensation or benefits under this Letter Agreement, except you will receive,
upon the effectiveness of such termination, any earned but unpaid Base Salary
and other amounts (including reimbursable expenses and any vested amounts or
benefits under Platinum’s employee benefit plans or arrangements) accrued or
owing through the date of effectiveness of such termination under the terms of
the applicable arrangement.

(c) Death or Disability. Upon the termination of your employment during the Term
on account of your death or “Disability” (as defined below), (i) you or your
beneficiaries will receive (A) a pro-rata portion through the date of
effectiveness of such termination of your Target Bonus for the year of
termination and (B) any earned but unpaid Base Salary and other amounts
(including reimbursable expenses and any vested amounts or benefits under
Platinum’s employee benefit plans or arrangements) accrued or owing through the
date of effectiveness of such termination under the terms of the applicable
arrangement; and (ii) all unvested equity awards will vest in accordance with
their respective terms except as otherwise set forth herein. Payment and vesting
of any amount under this Section 10(c) shall be subject to the provisions of
Sections 13 and 14 hereof.

(d) Definitions.

(i) Cause. For purposes of this Letter Agreement, “Cause” means (A) your willful
and continued failure to substantially perform your duties hereunder; (B) your
conviction of, or plea of guilty or nolo contendere to, a felony or other crime
involving moral turpitude; (C) your engagement in any malfeasance or fraud or
dishonesty of a substantial nature in connection with your position with
Platinum or any of its subsidiaries, or other willful act that materially
damages the reputation of Platinum or any of its subsidiaries; (D) your breach
of any restrictive covenants in Section 11 hereof or in any option or other
award agreement between you and Platinum; or (E) the sale, transfer or
hypothecation by you during the Term of Common Shares in violation of the
Guidelines; provided, however, that no such act, failure to act or event shall
be treated as “Cause” under this Letter Agreement unless you have been provided
a detailed, written statement of the basis for Platinum’s belief that such act,
failure to act or event constitutes “Cause” and have had at least thirty
(30) days after receipt of such statement to take corrective action. For
purposes of this Section 10(d)(i), no act or failure to act will be considered
“willful” unless it is done, or failed to be done, in bad faith, and without
reasonable belief that the act or failure to act was in the best interest of
Platinum.

(ii) Good Reason. For purposes of this Letter Agreement, “Good Reason” means,
without your express written consent, (A) Platinum reduces your Base Salary or
your Target Bonus; (B) Platinum reduces the scope of your duties,
responsibilities or authority; (C) you are required to report to anyone other
than the Chief Executive Officer, the Chairman of the Board or the Board of
Directors of Platinum; (D) you are required to be principally based other than
in Platinum’s offices in Bermuda; or (E) Platinum breaches Section 10(e) or any
other material provision of this Letter Agreement; provided, however, that if
you voluntarily consent to any reduction or change described above in lieu of
exercising your right to resign for Good Reason and deliver such consent to
Platinum in writing, then such reduction or change shall not constitute “Good
Reason” hereunder, but you shall have the right to resign for Good Reason under
this Letter Agreement as a result of any subsequent reduction or change
described above.

(iii) Disability. For purposes of this Letter Agreement, “Disability” means a
termination of your employment by Platinum, if you have been rendered incapable
of performing your duties by reason of any medically determined physical or
mental impairment that can be expected to result in death or that can be
expected to last for a period of either (A) six or more consecutive months from
the first date of your absence due to the disability or (B) nine or more months
during any twelve-month period.

(e) Employment with Platinum Administrative Services, Inc. Provided that your
employment has not been earlier terminated in accordance with Sections 10(a),
10(b) or 10(c) hereof, (i) your employment with Platinum shall terminate on
August 31, 2011, (ii) you shall thereafter be employed by Platinum’s
wholly-owned subsidiary Platinum Administrative Services, Inc. (“PASI”), and
(iii) Platinum shall cause PASI to execute and deliver to you, and you shall
execute and deliver to PASI, the letter agreement attached hereto as Exhibit B
on such date, at which time this Letter Agreement shall terminate with no
further force or effect. The parties hereto hereby acknowledge and agree that
the occurrence of the events described in this Section 10(e) does not constitute
“Cause” or “Good Reason” under this Letter Agreement or “Termination of
Employment” under any equity awards which have been or will be granted to you by
Platinum or any equity award agreements to which you and Platinum are or will be
parties.



  11.   Covenants.

In exchange for the remuneration outlined above, in addition to providing
services to Platinum as set forth in this Letter Agreement, you agree to the
following covenants, which you agree are intended to survive the Term and any
termination or expiration of this Letter Agreement:

(a) Confidentiality. During the period of your employment and for all periods
following any termination of your employment for any reason, you will keep
confidential any trade secrets and confidential or proprietary information of
Platinum (and its subsidiaries and affiliates) which are now known to you or
which hereafter may become known to you as a result of your employment or
association with Platinum, and will not at any time, directly or indirectly,
disclose any such information to any person, firm or corporation, or use the
same in any way other than in connection with the business of Platinum (or its
subsidiaries or affiliates) during, and at all times after, the termination of
your employment. For purposes of this Letter Agreement, “trade secrets and
confidential or proprietary information” means information unique to Platinum
(or its subsidiaries or affiliates) which has a significant business purpose and
is not known or generally available from sources outside Platinum (or its
subsidiaries or affiliates) or typical of industry practice, but shall not
include any of the foregoing (i) information that becomes a matter of public
record or is published in a newspaper, magazine or other periodical available to
the general public, other than as a result of any act or omission by you or
(ii) information that is required to be disclosed by any law, regulation or
order of any court or regulatory commission, department or agency, provided that
you give prompt notice of such requirement to Platinum to enable Platinum (or
its subsidiaries or affiliates) to seek an appropriate protective order or
confidential treatment.

(b) Non-Solicitation. You further covenant that during the term of your
employment with Platinum and during the fifteen-month period following
termination of such employment for any reason, you will not, without the prior
written consent of Platinum, directly or indirectly, hire, or cause to be hired
by an enterprise with which you may ultimately become associated, any senior
executive of Platinum (or its subsidiaries or affiliates) at the time of
termination of your employment with Platinum (defined for such purposes to
include executives to whom you report, that report directly to you or that
report directly to such executives that report directly to you).

(c) Enforcement. You acknowledge that if you breach any provision of this
Section 11, Platinum (or its subsidiaries or affiliates) will suffer irreparable
injury. It is therefore agreed that Platinum (or its subsidiaries or affiliates)
shall have the right to enjoin any such breach, without posting any bond, if
permitted by a court of the applicable jurisdiction. You hereby waive the
adequacy of a remedy at law as a defense to such relief. The existence of this
right to injunctive, or other equitable relief, shall not limit any other rights
or remedies which Platinum (or its subsidiaries or affiliates) may have at law
or in equity including, without limitation, the right to monetary, compensatory
and punitive damages. You acknowledge and agree that the provisions of this
Section 11 are reasonable and necessary for the successful operation of
Platinum. In the event an arbitrator or a court of competent jurisdiction
determines that you have breached your obligations in any material respect under
this Section 11, Platinum, in addition to pursuing all available remedies under
this Letter Agreement, at law or otherwise, and without limiting its right to
pursue the same shall cease all payments to you under this Letter Agreement. If
any provision of this Section 11 is determined by a court of competent
jurisdiction to be not enforceable in the manner set forth in this Letter
Agreement, you and Platinum agree that it is the intention of the parties that
such provision should be enforceable to the maximum extent possible under
applicable law. If any provisions of this Section 11 are held to be invalid or
unenforceable, such invalidation or unenforceability shall not affect the
validity or enforceability of any other provision of this Letter Agreement (or
any portion thereof).



  12.   Miscellaneous Provisions.

(a) All compensation paid to you under this Letter Agreement shall be subject to
all applicable income tax, employment tax and all other federal, state and local
tax withholdings and deductions.

(b) This Letter Agreement constitutes the entire agreement between you and
Platinum with respect to the subject matter hereof and supercedes any and all
prior agreements or understandings between you and Platinum or any of its
subsidiaries or affiliates with respect to the subject matter hereof, whether
written or oral. This Letter Agreement may not be amended or terminated without
the prior written consent of you and Platinum.

(c) This Letter Agreement may be executed in any number of counterparts which
together will constitute but one agreement.

(d) This Letter Agreement will be binding on and inure to the benefit of our
respective successors and, in your case, your heirs and other legal
representatives. Other than as provided herein, the rights and obligations
described in this Letter Agreement may not be assigned by either party without
the prior written consent of the other party.

(e) Subject to Section 11(c) of this Letter Agreement, all disputes arising
under or related to this Letter Agreement will be settled by arbitration under
the Commercial Arbitration Rules of the American Arbitration Association then in
effect as the sole and exclusive remedy of either party. Such arbitration shall
be held in New York City. Any judgment on the award rendered by such arbitration
may be entered in any court having jurisdiction over such matters. Each party’s
costs and expenses of such arbitration, including reasonable attorney fees and
expenses, shall be borne by such party, unless you are, in whole, and not in
part, the prevailing party in the award entered in such arbitration, in which
case, all such costs and expenses shall be borne by Platinum.

(f) All notices under this Letter Agreement will be in writing and will be
deemed effective when delivered in person, or five (5) days after deposit
thereof in the mails, postage prepaid, for delivery as registered or certified
mail, addressed to the respective party at the address set forth below or to
such other address as may hereafter be designated by like notice. Unless
otherwise notified as set forth above, notice will be sent to each party as
follows:

Michael E. Lombardozzi, to:

The address maintained in Platinum’s records

Platinum, to:

Platinum Underwriters Holdings, Ltd.
The Belvedere Building
69 Pitts Bay Road
Pembroke HM 08, Bermuda
Attention: Chief Executive Officer

In lieu of personal notice or notice by deposit in the mail, a party may give
notice by confirmed fax or e-mail, which will be effective upon receipt.

(g) This Letter Agreement will be governed by and construed and enforced in
accordance with the laws of the State of New York without reference to rules
relating to conflict of laws.

(h) This Letter Agreement supercedes any inconsistent provisions of any plan or
arrangement that would otherwise be applicable to you to the extent such
provisions would limit any rights granted to you hereunder or expand any
restrictions imposed on you hereby.

(i) To the extent that the terms “Cause” and “Good Reason” are used in the
Nonqualified Share Option Agreement effective November 1, 2005 (the “Option
Agreement”) or the EIP Share Unit Award Agreements dated as of February 23, 2009
and February 22, 2010 (the “EIP Award Agreements”), or any other award
agreements, between you and the Company, such award agreements shall be deemed
to be amended so that such terms shall have the meanings given thereto in this
Letter Agreement or in any other employment agreement between you and the
Company as may be in effect from time to time.



  13.   Section 409A and Section 457A.

(a) Subject to any delay required by Section 13(b) hereof, all payments or
vesting rights provided under Sections 10(a) and 10(c) hereof shall be paid or
vest on the date that is sixty (60) days following your “separation from
service” (within the meaning of Treas. Reg. Section 1.409A-1(h)); provided,
however, that the timing of payments governed by a separate award agreement
shall be determined by such award agreement.

(b) To the extent applicable, the provisions of this Letter Agreement and any
payments made pursuant hereto are intended to comply with, and should be
interpreted consistent with, the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and any related regulations or
other effective guidance promulgated thereunder (collectively, “Section 409A”),
and Section 457A of the Code and any related regulations or other effective
guidance promulgated thereunder (collectively, “Section 457A”). The time or
schedule of a payment to which you are entitled under this Letter Agreement may
be accelerated at any time that this Letter Agreement fails to meet the
requirements of Section 409A and any such payment will be limited to the amount
required to be included in your income as a result of the failure to comply with
Section 409A. If an amendment of the Letter Agreement is necessary in order for
it to comply with Section 409A or Section 457A, the parties hereto will
negotiate in good faith to amend the Letter Agreement in a manner that preserves
the original intent of the parties to the extent reasonably possible.
Notwithstanding any provision in this Letter Agreement to the contrary, if you
are a “specified employee” (within the meaning of Section 409A) on the date of
your “separation from service,” then with regard to any payment or benefit that
is considered “deferred compensation” under Section 409A payable on account of a
“separation from service” that is required to be delayed pursuant to
Section 409A(a)(2)(B) of the Code (after taking into account any applicable
exceptions to such requirement), such payment or benefit shall not be paid or
commence to be paid on any date prior to the first business day after the date
that is six months following your “separation from service.” The first payment
that can be made shall include the cumulative amount of any amounts that could
not be paid during such six-month period. Notwithstanding the foregoing, a
payment delayed pursuant to the preceding two sentences shall commence earlier
in the event of your death prior to the end of the six-month period.
Notwithstanding any provision in this Letter Agreement to the contrary, for
purposes of any provision of this Letter Agreement providing for the payment of
any amounts or benefits upon or following a termination of employment that are
considered “deferred compensation” under Section 409A, references to your
“termination of employment” (and corollary terms) with Platinum shall be
construed to refer to your “separation from service” (within the meaning of
Treas. Reg. Section 1.409A-1(h)) with Platinum.

(c) With respect to any reimbursement or in-kind benefit arrangements of
Platinum or under this Letter Agreement that constitute “deferred compensation”
for purposes of Section 409A, except as otherwise permitted by Section 409A, the
following conditions shall be applicable: (i) the amount eligible for
reimbursement, or in-kind benefits provided, under any such arrangement in one
calendar year may not affect the amount eligible for reimbursement, or in-kind
benefits to be provided, under such arrangement in any other calendar year
(except that the health and dental plans may impose a limit on the amount that
may be reimbursed or paid), (ii) any reimbursement must be made on or before the
last day of the calendar year following the calendar year in which the expense
was incurred, and (iii) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.

(d) Whenever a payment under this Letter Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within 30 days
after termination of employment”), the actual date of payment within the
specified period shall be within the sole discretion of Platinum. Whenever
payments under this Letter Agreement are to be made in installments, each such
installment shall be deemed to be a separate payment for purposes of
Section 409A.



  14.   Release.

All payments and benefits provided under Sections 5, 10(a) or 10(c) hereof shall
be conditioned upon you (or if applicable, your estate, heirs or legal
representatives) executing and honoring a Full and Complete Waiver, Release and
Agreement substantially in the form attached hereto as Exhibit A (the
“Release”). Further, if the Release is not executed, valid and irrevocable prior
to the date a payment or benefit would be due or vest under Section 13(a)
hereof, then such payment or benefit shall be forfeited.

1

If this Letter Agreement correctly reflects your understanding, please sign and
return one copy to me for Platinum’s records.

Platinum Underwriters Holdings, Ltd.

By: /s/ Michael D. Price
Michael D. Price
President and Chief Executive Officer


The above Letter Agreement correctly reflects our understanding, and I hereby
confirm my agreement to the same as of the date first above written.

/s/ Michael E. Lombardozzi
Michael E. Lombardozzi

EXHIBIT A

FULL AND COMPLETE WAIVER, RELEASE
AND AGREEMENT

(this “Release”)

I, Michael E. Lombardozzi, in consideration of the benefits provided in my
amended and restated employment agreement with Platinum Underwriters Holdings,
Ltd., dated July 22, 2010, (the “Employment Agreement”) for myself and my heirs,
executors, administrators and assigns, do hereby knowingly and voluntarily
release and forever discharge Platinum Underwriters Holdings, Ltd., and its
subsidiaries, affiliates predecessors, successors, agents and representatives
(collectively, the “Companies”) and their respective current and former
directors, officers and employees from, and covenant not to sue or proceed
against any of the foregoing on the basis of, any and all claims, actions and
causes of action upon or by reason of any matter arising out of my employment by
the Companies and the cessation of said employment, and including, but not
limited to, any alleged violation of those federal, state and local laws
prohibiting employment discrimination based on age, sex, race, color, national
origin, religion, disability, veteran or marital status, sexual orientation, or
any other protected trait or characteristic, or retaliation for engaging in any
protected activity, including, without limitation, the Age Discrimination in
Employment Act of 1967, 29 U.S.C. 621 et seq. (the “ADEA”), as amended by the
Older Workers Benefit Protection Act, P.L. 101-433, the Equal Pay Act of 1963, 9
U.S.C. 206 et seq., Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. 2000e et seq., the Civil Rights Act of 1866, 42 U.S.C. 1981, the Civil
Rights Act of 1991, 42 U.S.C. 1981a, the Americans with Disabilities Act, 42
U.S.C. 12101 et seq., the Rehabilitation Act of 1973, 29 U.S.C. 791 et seq., the
Family and Medical Leave Act of 1993, 28 U.S.C. 2601 and 2611 et seq., the New
York State and New York City Human Rights Laws, and equivalent provisions under
Bermuda law (including, without limitation, the Employment Act 2000 and the
Human Rights Act 1981), whether KNOWN OR UNKNOWN, fixed or contingent, which I
ever had, now have, or may have, or which I, my heirs, executors, administrators
or assigns hereafter can, shall or may have, from the beginning of time through
the date on which I sign this Full and Complete Waiver, Release and Agreement
(this “Release”), including, without limitation, those arising out of or related
to my employment or separation from employment with the Companies (collectively,
the “Released Claims”). I specifically waive the benefit of any statute or rule
of law which, if applied to this Release, would otherwise exclude from its
binding affect any claims not now known by me to exist. This Release does not
purport to waive (i) claims arising under these laws after the date of this
Release or any claims for breach of this Release, (ii) claims relating to
post-termination benefits provided under the terms of the Employment Agreement
or (iii) any claims to post-termination benefits under the terms of any employee
benefit plan of the Companies.

I further agree, promise and covenant that, to the maximum extent permitted by
law, neither I nor any person, organization, or other entity acting on my behalf
has filed or will file any complaint, charge, claim or suit or cause or permit
to be filed, charged or claimed, any action for damages or other relief
(including injunctive, declaratory, monetary or other relief) against the
Companies or any other releasee involving any matter occurring in the past up to
the date of this Release, or involving or based upon any claims, demands, causes
of action, obligations, damages or liabilities which are the subject of this
Release. This Release shall not affect any rights I may have under the Older
Workers Benefit Protection Act to have a judicial determination of the validity
of this Release and does not purport to limit any right I may have to file a
charge under the ADEA or other civil rights statute or to participate in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission or other investigative agency. This Release does, however, waive and
release any right to recover damages under the ADEA or other civil rights
statute.

I hereby warrant and represent that I have made no sale, assignment, or other
transfer, or attempted sale, assignment, or other transfer, of any of the
Released Claims. I fully understand and agree that:



  1.   This Release is in exchange for the Benefits, to which I would otherwise
not be entitled;



  2.   I am hereby advised to consult and have had the opportunity to consult
with an attorney before signing this Release;



  3.   I have twenty-one (21) days from my receipt of this Release within which
to consider whether or not to sign it;



  4.   I have seven (7) days following my signature of this Release to revoke
the Release; and



  5.   This Release shall not become effective or enforceable until the
revocation period of seven (7) days has expired.

If I choose to revoke this Release, I must do so by notifying Platinum
Underwriters Holdings, Ltd. in writing. This written notice of revocation must
be faxed and mailed by first class mail within the seven (7) day revocation
period and addressed as follows:

Platinum Underwriters Holdings, Ltd.
The Belvedere Building
69 Pitts Bay Road
Pembroke HM 08 Bermuda
Attention: General Counsel
Fax: 441-295-4605

With a copy to:

Dewey & LeBoeuf LLP
1301 Avenue of the Americas
New York, New York 10019
Attention: Linda E. Ransom, Esq.
Fax: 212-259-6333

This Release is the complete understanding between me and the Companies in
respect of the subject matter of this Release and supersedes all prior
agreements relating to the same subject matter. I have not relied upon any
representations, promises or agreements of any kind except those set forth
herein in signing this Release.

In the event that any provision of this Release should be held to be invalid or
unenforceable, each and all of the other provisions of this Release shall remain
in full force and effect. If any provision of this Release is found to be
invalid or unenforceable, such provision shall be modified as necessary to
permit this Release to be upheld and enforced to the maximum extent permitted by
law. This Release is to be governed by and construed and enforced in accordance
with the laws of the State of New York without reference to rules relating to
conflict of laws. This Release inures to the benefit of the Companies and their
successors and assigns. I have carefully read this Release, fully understand
each of its terms and conditions, and intend to abide by this Release in every
respect. As such, I knowingly and voluntarily sign this Release.

     
Michael E. Lombardozzi

Dated:       

EXHIBIT B

PLATINUM ADMINISTRATIVE SERVICES, INC.
2 World Financial Center
225 Liberty Street
Suite 2300
New York, New York 10281-1008

September 1, 2011

Mr. Michael E. Lombardozzi
Platinum Underwriters Holdings, Ltd.
The Belvedere Building
69 Pitts Bay Road
Pembroke HM08 Bermuda

Dear Michael:

I am writing this letter (this “Letter Agreement”) to confirm the terms and
conditions of your employment with Platinum Administrative Services, Inc.
(“PASI”) effective as of the date hereof (the “Effective Date”). This Letter
Agreement supersedes the amended and restated letter agreement between you and
PASI’s parent company, Platinum Underwriters Holdings, Ltd., a Bermuda company
(“Holdings”), dated July 22, 2010 (the “Prior Agreement”) as of the Effective
Date, and the Prior Agreement is hereby terminated with no further force or
effect.



  1.   Term of Employment.

Your employment hereunder will commence on the Effective Date and, subject to
termination as provided in Section 9, shall end on the second anniversary of the
Effective Date; provided that, on the second anniversary and each anniversary
thereafter, the term of your employment hereunder shall automatically be
extended by an additional year unless PASI or you give the other party written
notice, at least 90 days prior to such anniversary, that PASI has determined or
you have determined that the term shall not be so extended. Such employment
period, as extended, shall hereinafter be referred to as the “Term.”



  2.   Title and Duties.

(a) During the Term, you will serve as Chief Executive Officer and Chief Legal
Officer of PASI. You will have such duties and responsibilities and power and
authority as those normally associated with such positions, plus any additional
duties and responsibilities or power and authority assigned to you by the Board
of Directors of PASI or, in his supervisory capacity, the Chief Executive
Officer of Holdings.

(b) You will be principally based in the offices of PASI located in Stamford,
Connecticut. From time to time you will be required to travel to the corporate
headquarters of Holdings located in Bermuda or such other location as the Board
of Directors of Holdings shall establish for Holdings’ corporate headquarters,
and to travel to the offices of PASI located in New York, New York.



  3.   Base Salary.

During the Term, PASI will pay you a minimum base salary (“Base Salary”) at an
annual rate of $500,000, payable in cash in accordance with PASI’s payroll
practices as in effect from time to time. Your Base Salary shall be reviewed
annually.



  4.   Annual Bonus.

During each calendar year of the Term, you shall be eligible for an annual
performance bonus (“Annual Bonus”) pursuant to the terms of Holdings’ Amended
and Restated Annual Incentive Plan (the “AIP”). Your Annual Bonus shall have an
incentive target equal to 100% of Base Salary (the “Target Bonus”). You will be
eligible for an Annual Bonus equal to the Target Bonus multiplied by the
“Performance Bonus Multiplier” as defined in the AIP (the “Formula Bonus
Amount”); provided, however, that the Compensation Committee of the Board of
Directors of Holdings (the “Committee”) will, in its sole discretion, determine
the actual Annual Bonus paid to you. The Performance Bonus Multiplier shall be a
percentage, ranging from 0% to 200%, depending on the “Performance Goals”
relative to the “Performance Criteria,” as such terms are defined in the AIP,
all as established by the Committee for all participants in the AIP. Your Annual
Bonus shall be paid in accordance with the terms of the AIP following the end of
the calendar year to which it relates, subject to such terms and conditions as
the Committee shall require. Pursuant to the terms of the AIP, payment of your
Annual Bonus shall be made in cash, restricted share units or a combination
thereof, as may be determined by the Committee in its sole discretion at the
time of payment. Notwithstanding the foregoing or anything in the AIP to the
contrary, as long as you are in compliance with the Share Ownership Guidelines
adopted by the Board (as they may be amended from time to time by the Board, the
“Guidelines”), the Annual Bonus shall be paid 100% in cash.



  5.   Executive Incentive Plan Awards.

During the Term, you will be a participant in Holdings’ Amended and Restated
Executive Incentive Plan (the “EIP”). On or prior to February 28 of each
calendar year of the Term, you will be eligible for an award under the EIP
(each, an “EIP Award”) of that number of share units under the EIP equal to 100%
of your Base Salary divided by the Fair Market Value (as defined in the 2010
Share Incentive Plan) of a Common Share (as defined below) on the date of grant
of such EIP Award, with a Performance Cycle (as defined in the EIP) of three
years. The actual amount, terms and conditions and the form of payment of any
EIP Award will be determined by the Committee in its sole discretion, in
accordance with the terms of the EIP.



  6.   Share Ownership Guidelines.

Prior to the date hereof, you had achieved your required share ownership level
of 50,000 common shares, par value $0.01 per share, of Holdings (the “Common
Shares”) under the Guidelines. You shall be required to maintain such level
during the Term, subject to certain exceptions as set forth in the Guidelines.



  7.   Employee Benefits.

(a) During the Term, you will be eligible to participate in the employee benefit
plans and arrangements that are generally available to senior executives of PASI
and Holdings, subject to the terms and conditions of such plans and
arrangements. The Boards of Directors of PASI and Holdings reserve the right to
amend or terminate any employee benefit plan or arrangement at any time, and to
adopt any new plan or arrangement.

(b) In connection with the commencement of your employment by PASI hereunder,
PASI shall reimburse you up to a maximum of $50,000 for the costs and expenses
incurred by you (including duty taxes) in connection with the relocation of your
family from Bermuda. You shall be responsible for any tax liability associated
with any reimbursements under this Section 7(b).



  8.   Business Expenses.

During the Term, PASI will reimburse you for all reasonable expenses incurred by
you in carrying out your duties and responsibilities under this Letter Agreement
in accordance with its policies for senior executives as in effect from time to
time.



  9.   Termination of Employment.

(a) Termination for Good Reason or Without Cause. If you terminate your
employment during the Term for Good Reason or if your employment is terminated
during the Term by PASI without Cause, (i) you will receive a lump sum cash
payment equal to the sum of (A) one year’s Base Salary and Target Bonus and
(B) any earned but unpaid Base Salary and other amounts (including reimbursable
expenses and any vested amounts or benefits under the employee benefit plans or
arrangements of PASI and Holdings) accrued or owing through the date of
effectiveness of such termination under the terms of the applicable arrangement;
(ii) all unvested equity awards will vest in accordance with their respective
terms except as otherwise set forth herein; (iii) you will receive a prorated
Annual Bonus for the calendar year in which the termination of your employment
occurred (the “AIP Payment”) equal to the Formula Bonus Amount for such calendar
year multiplied by a fraction the numerator of which is the number of days of
your service with the Platinum Group in such calendar year and the denominator
of which is 365; and (iv) you will receive a payment in respect of each
outstanding EIP Award in accordance with the terms thereof. Payment and vesting
of any amount under this Section 9(a) shall be subject to the provisions of
Sections 12 and 13 hereof.

(b) Termination Other than for Good Reason; Termination for Cause.

(i) If you terminate your employment during the Term other than for Good Reason
or if your employment is terminated by PASI during the Term for Cause, all
equity awards will be forfeited in accordance with their respective terms or as
determined by the Committee, and you will receive no further payments,
compensation or benefits under this Letter Agreement, except you will receive,
upon the effectiveness of such termination, any earned but unpaid Base Salary
and other amounts (including reimbursable expenses and any vested amounts or
benefits under the employee benefit plans or arrangements of PASI and Holdings)
accrued or owing through the date of effectiveness of such termination under the
terms of the applicable arrangement.

(ii) Notwithstanding the foregoing Section 9(b)(i), if you terminate your
employment upon the expiration of the Term (other than for Good Reason) in
accordance with the notice provision of Section 1 hereof, (i) you will receive
any earned but unpaid Base Salary and other amounts (including reimbursable
expenses and any vested amounts or benefits under the employee benefit plans or
arrangements of PASI and Holdings) accrued or owing through the date of
effectiveness of such termination under the terms of the applicable arrangement;
(ii) you will receive a prorated Annual Bonus for the period from January 1
through August 31 of the year of such termination in cash in an amount equal to
8/12ths of the Formula Bonus Amount for such year, subject to modification in
the sole discretion of the Committee (the “Prorated Bonus Payment”); (iii) you
will receive a payment in respect of each outstanding EIP Award on a prorated
basis based on your period of service with the Platinum Group and the
performance levels achieved by Holdings for the Performance Cycle as of the end
of the fiscal quarter preceding the termination of your employment with PASI,
provided that the terms and conditions, including the date and the form of
payment, of each EIP Award shall be determined by the Committee in its sole
discretion, in accordance with the terms of the EIP and the award agreement
reflecting such EIP Award; and (iv) you hereby agree to be subject to Section
10(c) hereof. Payment and vesting of any amount under this Section 9(b)(ii)
shall be subject to the provisions of Section 12 and 13 hereof.

(c) Death or Disability. Upon the termination of your employment during the Term
on account of your death or “Disability” (as defined below), (i) you or your
beneficiaries will receive upon the effectiveness of such termination (A) a
pro-rata portion through the date of effectiveness of such termination of your
Target Bonus for the year of termination and (B) any earned but unpaid Base
Salary and other amounts (including reimbursable expenses and any vested amounts
or benefits under the employee benefit plans or arrangements of PASI and
Holdings) accrued or owing through the date of effectiveness of such termination
under the terms of the applicable arrangement; and (ii) all unvested equity
awards will vest in accordance with their respective terms except as otherwise
set forth herein. Payment and vesting of any amount under this Section 9(c)
shall be subject to the provisions of Sections 12 and 13 hereof.

(d) Definitions.

(i) Cause. For purposes of this Letter Agreement, “Cause” means (A) your willful
and continued failure to substantially perform your duties hereunder; (B) your
conviction of, or plea of guilty or nolo contendere to, a felony or other crime
involving moral turpitude; (C) your engagement in any malfeasance or fraud or
dishonesty of a substantial nature in connection with your position with the
Platinum Group, or other willful act that materially damages the reputation of
the Platinum Group; (D) your breach of any restrictive covenants in Section 10
hereof or in any option or other award agreement between you and PASI; or
(E) the sale, transfer or hypothecation by you during the Term of Common Shares
in violation of the Guidelines; provided, however, that no such act, failure to
act or event shall be treated as “Cause” under this Letter Agreement unless you
have been provided a detailed, written statement of the basis for PASI’s belief
that such act, failure to act or event constitutes “Cause” and have had at least
thirty (30) days after receipt of such statement to take corrective action. For
purposes of this Section 9(d)(i), no act or failure to act will be considered
“willful” unless it is done, or failed to be done, in bad faith, and without
reasonable belief that the act or failure to act was in the best interest of
PASI.

(ii) Good Reason. For purposes of this Letter Agreement, “Good Reason” means,
without your express written consent, (A) PASI reduces your Base Salary or your
Target Bonus; (B) PASI reduces the scope of your duties, responsibilities or
authority; (C) you are required to report to anyone other than the Board of
Directors of PASI or the Chief Executive Officer of Holdings; (D) you are
required to be principally based more than 35 miles from the Stamford
Transportation Center (located at 490 Washington Boulevard in Stamford,
Connecticut); (E) PASI breaches any other material provision of this Letter
Agreement; or (F) PASI elects not to extend the Term as provided herein;
provided, however, that if you voluntarily consent to any reduction or change
described above in lieu of exercising your right to resign for Good Reason and
deliver such consent to PASI in writing, then such reduction or change shall not
constitute “Good Reason” hereunder, but you shall have the right to resign for
Good Reason under this Letter Agreement as a result of any subsequent reduction
or change described above.

(iii) Disability. For purposes of this Letter Agreement, “Disability” means a
termination of your employment by PASI, if you have been rendered incapable of
performing your duties by reason of any medically determined physical or mental
impairment that can be expected to result in death or that can be expected to
last for a period of either (A) six or more consecutive months from the first
date of your absence due to the disability or (B) nine or more months during any
twelve-month period.

(iv) The Platinum Group. For purposes of this Letter Agreement, the “Platinum
Group” means Holdings and its direct and indirect subsidiaries, or any of the
foregoing, as they may exist from time to time.



  10.   Covenants.

In exchange for the remuneration outlined above, in addition to providing
services to PASI as set forth in this Letter Agreement, you agree to the
following covenants, which you agree are intended to survive the Term and any
termination or expiration of this Letter Agreement:

(a) Confidentiality. During the period of your employment and for all periods
following any termination of your employment for any reason, you will keep
confidential any trade secrets and confidential or proprietary information of
the Platinum Group which are now known to you or which hereafter may become
known to you as a result of your employment or association with the Platinum
Group, and will not at any time, directly or indirectly, disclose any such
information to any person, firm or corporation, or use the same in any way other
than in connection with the business of the Platinum Group during, and at all
times after, the termination of your employment. For purposes of this Letter
Agreement, “trade secrets and confidential or proprietary information” means
information unique to the Platinum Group which has a significant business
purpose and is not known or generally available from sources outside the
Platinum Group or typical of industry practice, but shall not include any of the
foregoing (i) information that becomes a matter of public record or is published
in a newspaper, magazine or other periodical available to the general public,
other than as a result of any act or omission by you or (ii) information that is
required to be disclosed by any law, regulation or order of any court or
regulatory commission, department or agency, provided that you give prompt
notice of such requirement to PASI to enable the Platinum Group to seek an
appropriate protective order or confidential treatment.

(b) Non-Solicitation. You further covenant that during the term of your
employment with the Platinum Group and during the fifteen-month period following
termination of such employment for any reason, you will not, without the prior
written consent of PASI, directly or indirectly, hire, or cause to be hired by
an enterprise with which you may ultimately become associated, any employee of
PASI (or its subsidiaries or affiliates) whose annual compensation exceeds
$100,000.

(c) Non-Competition. In the event that you terminate your employment with PASI
pursuant to Section 9(b)(ii) hereof, you shall not, without the prior written
consent of the Board of Directors of Holdings, during the one-year period
following termination of your employment with PASI, directly or indirectly,
engage in, hold an interest in, own, manage, operate, control, direct, be
connected with as a stockholder (other than as a holder of less than two percent
(2%) of a publicly-traded security), joint venturer, partner, consultant or
employee, or otherwise engage or participate in or be connected in any manner
with, (i) any reinsurance business (ii) any business directly engaged in the
sale of derivatives used primarily as an alternative to reinsurance, or
(iii) any insurance business that competes with any insurance business engaged
in by the Platinum Group or in which the Platinum Group have plans to engage, in
either case at the time of the termination of your employment.

(d) Enforcement. You acknowledge that if you breach any provision of this
Section 10, the Platinum Group will suffer irreparable injury. It is therefore
agreed that the Platinum Group shall have the right to enjoin any such breach,
without posting any bond, if permitted by a court of the applicable
jurisdiction. You hereby waive the adequacy of a remedy at law as a defense to
such relief. The existence of this right to injunctive, or other equitable
relief, shall not limit any other rights or remedies which the Platinum Group
may have at law or in equity including, without limitation, the right to
monetary, compensatory and punitive damages. You acknowledge and agree that the
provisions of this Section 10 are reasonable and necessary for the successful
operation of the Platinum Group. In the event an arbitrator or a court of
competent jurisdiction determines that you have breached your obligations in any
material respect under this Section 10, PASI, in addition to pursuing all
available remedies under this Letter Agreement, at law or otherwise, and without
limiting its right to pursue the same shall cease all payments to you under this
Letter Agreement. If any provision of this Section 10 is determined by a court
of competent jurisdiction to be not enforceable in the manner set forth in this
Letter Agreement, you and PASI agree that it is the intention of the parties
that such provision should be enforceable to the maximum extent possible under
applicable law. If any provisions of this Section 10 are held to be invalid or
unenforceable, such invalidation or unenforceability shall not affect the
validity or enforceability of any other provision of this Letter Agreement (or
any portion thereof).



  11.   Miscellaneous Provisions.

(a) All compensation paid to you under this Letter Agreement shall be subject to
all applicable income tax, employment tax and all other federal, state and local
tax withholdings and deductions.

(b) This Letter Agreement constitutes the entire agreement between you and PASI
with respect to the subject matter hereof and supersedes any and all prior
agreements or understandings between you and the Platinum Group with respect to
the subject matter hereof, whether written or oral, including, without
limitation, the Prior Agreement, which is hereby terminated with no further
force or effect. This Letter Agreement may not be amended or terminated without
the prior written consent of you and PASI.

(c) This Letter Agreement may be executed in any number of counterparts which
together will constitute but one agreement.

(d) This Letter Agreement will be binding on and inure to the benefit of our
respective successors and, in your case, your heirs and other legal
representatives. Other than as provided herein, the rights and obligations
described in this Letter Agreement may not be assigned by either party without
the prior written consent of the other party.

(e) Subject to Section 10(d) of this Letter Agreement, all disputes arising
under or related to this Letter Agreement will be settled by arbitration under
the Commercial Arbitration Rules of the American Arbitration Association then in
effect as the sole and exclusive remedy of either party. Such arbitration shall
be held in New York City. Any judgment on the award rendered by such arbitration
may be entered in any court having jurisdiction over such matters. Each party’s
costs and expenses of such arbitration, including reasonable attorney fees and
expenses, shall be borne by such party, unless you are, in whole, and not in
part, the prevailing party in the award entered in such arbitration, in which
case, all such costs and expenses shall be borne by PASI.

(f) All notices under this Letter Agreement will be in writing and will be
deemed effective when delivered in person, or five (5) days after deposit
thereof in the mails, postage prepaid, for delivery as registered or certified
mail, addressed to the respective party at the address set forth below or to
such other address as may hereafter be designated by like notice. Unless
otherwise notified as set forth above, notice will be sent to each party as
follows:

Michael E. Lombardozzi, to:

The address maintained in PASI’s records.

PASI, to:

Platinum Administrative Services, Inc.
2 World Financial Center
225 Liberty Street
Suite 2300
New York, New York 10281-1008
Attention: Board of Directors of Platinum Administrative Services, Inc. and
Chief Executive Officer of Platinum Underwriters Holdings, Ltd.

In lieu of personal notice or notice by deposit in the mail, a party may give
notice by confirmed fax or e-mail, which will be effective upon receipt.

(g) This Letter Agreement will be governed by and construed and enforced in
accordance with the laws of the State of New York without reference to rules
relating to conflict of laws.

(h) This Letter Agreement supercedes any inconsistent provisions of any plan or
arrangement that would otherwise be applicable to you to the extent such
provisions would limit any rights granted to you hereunder or expand any
restrictions imposed on you hereby.

To the extent that the terms “Cause” and “Good Reason” are used in the
Nonqualified Share Option Agreement effective November 1, 2005 or the EIP Share
Unit Award Agreements dated as of February 23, 2009 and February 22, 2010, or

(i) any other award agreements, between you and the Platinum Group, such award
agreements shall be deemed to be amended so that such terms shall have the
meanings given thereto in this Letter Agreement or in any other employment
agreement between you and the Platinum Group as may be in effect from time to
time.



  12.   Section 409A.

(a) Subject to any delay required by Section 12(b) hereof, all payments or
vesting rights provided under Sections 9(a), 9(b(ii) and 9(c) hereof shall be
paid or vest on the date that is sixty (60) days following your “separation from
service” (within the meaning of Treas. Reg. Section 1.409A-1(h)); provided,
however, that (i) the timing of payments governed by a separate award agreement
shall be determined by such award agreement, and (ii) any payment pursuant to
the terms of the AIP (including the AIP Payment and the Prorated Bonus Payment)
shall in all events be made in the calendar year immediately following the
calendar year in which the bonus was earned.

(b) To the extent applicable, the provisions of this Letter Agreement and any
payments made pursuant hereto are intended to comply with, and should be
interpreted consistent with, the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and any related regulations or
other effective guidance promulgated thereunder (collectively, “Section 409A”).
The time or schedule of a payment to which you are entitled under this Letter
Agreement may be accelerated at any time that this Letter Agreement fails to
meet the requirements of Section 409A and any such payment will be limited to
the amount required to be included in your income as a result of the failure to
comply with Section 409A. If an amendment of the Letter Agreement is necessary
in order for it to comply with Section 409A, the parties hereto will negotiate
in good faith to amend the Letter Agreement in a manner that preserves the
original intent of the parties to the extent reasonably possible.
Notwithstanding any provision in this Letter Agreement to the contrary, if you
are a “specified employee” (within the meaning of Section 409A) on the date of
your “separation from service,” then with regard to any payment or benefit that
is considered “deferred compensation” under Section 409A payable on account of a
“separation from service” that is required to be delayed pursuant to
Section 409A(a)(2)(B) of the Code (after taking into account any applicable
exceptions to such requirement), such payment or benefit shall not be paid or
commence to be paid on any date prior to the first business day after the date
that is six months following your “separation from service.” The first payment
that can be made shall include the cumulative amount of any amounts that could
not be paid during such six-month period. Notwithstanding the foregoing, a
payment delayed pursuant to the preceding two sentences shall commence earlier
in the event of your death prior to the end of the six-month period.
Notwithstanding any provision in this Letter Agreement to the contrary, for
purposes of any provision of this Letter Agreement providing for the payment of
any amounts or benefits upon or following a termination of employment that are
considered “deferred compensation” under Section 409A, references to your
“termination of employment” (and corollary terms) with PASI shall be construed
to refer to your “separation from service” (within the meaning of Treas. Reg.
Section 1.409A-1(h)) with PASI.

(c) With respect to any reimbursement or in-kind benefit arrangements of PASI
that constitute “deferred compensation” for purposes of Section 409A, except as
otherwise permitted by Section 409A, the following conditions shall be
applicable: (i) the amount eligible for reimbursement, or in-kind benefits
provided, under any such arrangement in one calendar year may not affect the
amount eligible for reimbursement, or in-kind benefits to be provided, under
such arrangement in any other calendar year (except that the health and dental
plans may impose a limit on the amount that may be reimbursed or paid), (ii) any
reimbursement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred, and (iii) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.

(d) Whenever a payment under this Letter Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within 30 days
after termination of employment”), the actual date of payment within the
specified period shall be within the sole discretion of PASI. Whenever payments
under this Agreement are to be made in installments, each such installment shall
be deemed to be a separate payment for purposes of Section 409A.



  13.   Release.

All payments and benefits provided under Sections 4(ii), 5, 9(a), 9(b)(ii) or
9(c) hereof shall be conditioned upon you (or if applicable, your estate, heirs
or legal representatives) executing and honoring a Full and Complete Waiver,
Release and Agreement substantially in the form attached hereto as Exhibit 1
(the “Release”). Further, if the Release is not executed, valid and irrevocable
prior to the date a payment or benefit would be due or vest under Section 12(a)
hereof, then such payment or benefit shall be forfeited.

2

If this Letter Agreement correctly reflects your understanding, please sign and
return one copy to me for PASI’s records.

Platinum Administrative Services, Inc.

By:                                                      
Name:
Title:

Platinum Underwriters Holdings, Ltd. hereby agrees to cause its wholly owned
subsidiary Platinum Administrative Services, Inc. to comply with all of its
obligations under the above Letter

Agreement.

Platinum Underwriters Holdings, Ltd.

By:                                                      
Name: Michael D. Price
Title: President and Chief Executive Officer

The above Letter Agreement correctly reflects our understanding, and I hereby
confirm my agreement to the same as of the date first above written.

      
Michael E. Lombardozzi

EXHIBIT I

FULL AND COMPLETE WAIVER, RELEASE
AND AGREEMENT

(this “Release”)

I, Michael E. Lombardozzi, in consideration of the benefits provided in my
employment agreement with Platinum Administrative Services, Inc., dated July 22,
2010, (the “Employment Agreement”) for myself and my heirs, executors,
administrators and assigns, do hereby knowingly and voluntarily release and
forever discharge Platinum Administrative Services, Inc., and its subsidiaries,
affiliates predecessors, successors, agents and representatives (collectively,
the “Companies”) and their respective current and former directors, officers and
employees from, and covenant not to sue or proceed against any of the foregoing
on the basis of, any and all claims, actions and causes of action upon or by
reason of any matter arising out of my employment by the Companies and the
cessation of said employment, and including, but not limited to, any alleged
violation of those federal, state and local laws prohibiting employment
discrimination based on age, sex, race, color, national origin, religion,
disability, veteran or marital status, sexual orientation, or any other
protected trait or characteristic, or retaliation for engaging in any protected
activity, including, without limitation, the Age Discrimination in Employment
Act of 1967, 29 U.S.C. 621 et seq. (the “ADEA”), as amended by the Older Workers
Benefit Protection Act, P.L. 101-433, the Equal Pay Act of 1963, 9 U.S.C. 206 et
seq., Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e et
seq., the Civil Rights Act of 1866, 42 U.S.C. 1981, the Civil Rights Act of
1991, 42 U.S.C. 1981a, the Americans with Disabilities Act, 42 U.S.C. 12101 et
seq., the Rehabilitation Act of 1973, 29 U.S.C. 791 et seq., the Family and
Medical Leave Act of 1993, 28 U.S.C. 2601 and 2611 et seq., the New York State
and New York City Human Rights Laws, and equivalent provisions under Bermuda law
(including, without limitation, the Employment Act 2000 and the Human Rights Act
1981), whether KNOWN OR UNKNOWN, fixed or contingent, which I ever had, now
have, or may have, or which I, my heirs, executors, administrators or assigns
hereafter can, shall or may have, from the beginning of time through the date on
which I sign this Full and Complete Waiver, Release and Agreement (this
“Release”), including, without limitation, those arising out of or related to my
employment or separation from employment with the Companies (collectively, the
“Released Claims”). I specifically waive the benefit of any statute or rule of
law which, if applied to this Release, would otherwise exclude from its binding
affect any claims not now known by me to exist. This Release does not purport to
waive (i) claims arising under these laws after the date of this Release or any
claims for breach of this Release, (ii) claims relating to post-termination
benefits provided under the terms of the Employment Agreement or (iii) any
claims to post-termination benefits under the terms of any employee benefit plan
of the Companies.

I further agree, promise and covenant that, to the maximum extent permitted by
law, neither I nor any person, organization, or other entity acting on my behalf
has filed or will file any complaint, charge, claim or suit or cause or permit
to be filed, charged or claimed, any action for damages or other relief
(including injunctive, declaratory, monetary or other relief) against the
Companies or any other releasee involving any matter occurring in the past up to
the date of this Release, or involving or based upon any claims, demands, causes
of action, obligations, damages or liabilities which are the subject of this
Release. This Release shall not affect any rights I may have under the Older
Workers Benefit Protection Act to have a judicial determination of the validity
of this Release and does not purport to limit any right I may have to file a
charge under the ADEA or other civil rights statute or to participate in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission or other investigative agency. This Release does, however, waive and
release any right to recover damages under the ADEA or other civil rights
statute.

I hereby warrant and represent that I have made no sale, assignment, or other
transfer, or attempted sale, assignment, or other transfer, of any of the
Released Claims. I fully understand and agree that:



  6.   This Release is in exchange for the Benefits, to which I would otherwise
not be entitled;



  7.   I am hereby advised to consult and have had the opportunity to consult
with an attorney before signing this Release;



  8.   I have twenty-one (21) days from my receipt of this Release within which
to consider whether or not to sign it;



  9.   I have seven (7) days following my signature of this Release to revoke
the Release; and



  10.   This Release shall not become effective or enforceable until the
revocation period of seven (7) days has expired.

If I choose to revoke this Release, I must do so by notifying Platinum
Administrative Services, Inc. in writing. This written notice of revocation must
be faxed and mailed by first class mail within the seven (7) day revocation
period and addressed as follows:

Platinum Administrative Services, Inc.
2 World Financial Center
225 Liberty Street
Suite 2300
New York, New York 10281-1008
Attention: Board of Directors

With a copy to:

Dewey & LeBoeuf LLP
1301 Avenue of the Americas
New York, New York 10019
Attention: Linda E. Ransom, Esq.
Fax: 212-259-6333

This Release is the complete understanding between me and the Companies in
respect of the subject matter of this Release and supersedes all prior
agreements relating to the same subject matter. I have not relied upon any
representations, promises or agreements of any kind except those set forth
herein in signing this Release.

In the event that any provision of this Release should be held to be invalid or
unenforceable, each and all of the other provisions of this Release shall remain
in full force and effect. If any provision of this Release is found to be
invalid or unenforceable, such provision shall be modified as necessary to
permit this Release to be upheld and enforced to the maximum extent permitted by
law. This Release is to be governed by and construed and enforced in accordance
with the laws of the State of New York without reference to rules relating to
conflict of laws. This Release inures to the benefit of the Companies and their
successors and assigns. I have carefully read this Release, fully understand
each of its terms and conditions, and intend to abide by this Release in every
respect. As such, I knowingly and voluntarily sign this Release.

     
Michael E. Lombardozzi

Dated:       

3